Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector of claims 1, 5, 8, 11, 14-15, 17, 19-20, and all its claimed functions, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner's Note
In light of the originally filed disclosure, examiner assumes the interpretation that the connector of claim 1 is an optical connector -- as well as a mechanical one -- to relate the tile of claims 1-13 to the system of claims 14-20, and similarly, the interpretation that the limitation in claim 15, the first and second light guides being coupled to the first and second solar panels, is intended to imply an optical coupling -- not just a mechanical coupling, which would be trivial as they both are part of a tile, and in that interpretation, the system of interconnected tiles of claims 14-20 would be a combination for the tile of claims 1-13, and thus the claims present a single cohesive invention. If the applicant disagrees with this interpretation, the applicant is kindly advised to clarify the claim language accordingly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARNES (US 9837852) in view of WHANG (US 8254736).
Regarding claim 1, BARNES discloses a tile (FIG.s 1-16) for a connectable illuminated sign (limitation in preamble is to give breadth to the body of the claim, which itself presents a self-contained description of the structure not dependent for completeness upon the preamble) comprising: a diffusion film (such as 110 FIG. 3 and 710a FIG. 7B) having a first surface to be illuminated and a second surface opposite the first surface; a light guide (such as 312 FIG.s 3 and 7B) coupled to the second surface of the diffusion film, the light guide configured to evenly distribute light through the diffusion film; a solar panel (see 320 FIG.s 3 and 7B) coupled to the light guide, the solar panel configured to capture light that passes through the diffusion film and the light guide; a light source (such as 118 FIG.s 3 and 7B) positioned adjacent to the light guide that receives stored electrical power from a battery electrically coupled to the solar panel.
BARNES does not explicitly show a connector configured to attach the tile to a second tile.
WHANG teaches a connector (operationally required) configured to attach a tile (100'' FIG. 1) to a second tile (100' and 100 FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a connector to connect the tile to another, such as taught by WHANG, when utilizing the tile of BARNES in an interconnected system of tiles, in order to achieve a desired light coupling and operational modularity. 
Regarding the limitation "solar panel", although BARNES teaches a photovoltaic cell, absent any clear description of how the solar panel is structurally related to the rest of the apparatus, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed tile, and absent the significant structural details of the essential claimed subject matter in the claim language, any modification or alteration of this assembly, to perform the desired function according to a preferred application, is within the ordinary skills in the art. 
Regarding claim 14, BARNES discloses a first tile (FIG.s 1-16) comprising a first diffusion film (such as 110 FIG. 3 and 710a FIG. 7B), a first light guide (312 FIG.s 3 and 7B), a first solar panel (320 FIG.s 3 and 7B), a first light source (118 FIG.s 3 and 7B).
BARNES does not explicitly show a fist connector to connect the first tile to a similar second tile, making a system of interconnected tiles.
WHANG teaches a system of interconnected tiles (FIG.s 1-2) comprising: a first tile (100'' FIG. 1) comprising a first connector (required), and a second tile (100, 100' FIG. 1) comprising a second connector (required), wherein the first connector of the first tile is coupled to the second connector of the second tile such that the first tile is adjacent to the second tile, and light emitted from the first tile and the second tile illuminate the second tile (evident).
Therefore, first, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to duplicate the parts making the tile of BARNES, such as a second diffusion film, a second light guide, a second solar panel and a second light source, in order to provide a second tile to make a system of tiles, and further, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a connector to connect the tile to another, such as taught by WHANG, when utilizing the tile of BARNES in an interconnected system of tiles, such that the first diffusion film is adjacent to the second diffusion film and light emitted from the first light source and the second light source illuminate the second diffusion film, in order to achieve a desired light coupling and operational modularity. 
Regarding claim 2, BARNES further discloses the diffusion film is at least partially transparent (evident) and the first surface is a light-turning (see FIG. 3) imprinted surface.
Regarding the product-by-process limitation imprinted, absent any structural result of the process, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to imprint the turning surface in accordance to a preferred application of the assembly.
Regarding claims 3 and 4, BARNES further discloses the light guide comprises one or more light-extracting elements (see 342 FIG. 3) positioned in a predetermined pattern to facilitate distribution of light through the diffusion film.
BARNES does not explicitly show the elements being lenses to facilitate distribution of light through the diffusion film, wherein the one or more light-extracting lenses are arranged on the light guide to uniformly distribute light across the diffusion film.
However, use of light extracting features, such as lenses, is a common practice in the illumination art, and therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate lenses to facilitate distribution of light through the diffusion film, wherein the one or more light-extracting lenses are arranged on the light guide to uniformly distribute light across the diffusion film in order to improve the uniformity of illumination. 
Regarding claim 6, BARNES further discloses the light source is configured to inject light into the light guide, causing the light guide to distribute the light uniformly through the diffusion film (operationally required).
Regarding claim 7, absent persuasive evidence that the claimed thickness is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick the light source such that the light source has a thickness that is less than the thickness of the light guide in accordance to a preferred structural arrangement of the assembly. 
Regarding claim 8, WHANG further discloses an optically clear adhesive (see col. 2 line 57) configured to fill a seam created between the tile and the second tile when the tile is coupled to the second tile via the connector (evident).
The motivation to combine is same in claim 1 above. 
Regarding claim 9, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick the optically clear adhesive such that an index of refraction thereof matches an index of refraction of the light guide in order to achieve a commonly desired light coupling efficiency between the tiles.
Regarding claim 10, BARNES further discloses the light source comprises a light-emitting diode (evident of FIG.s 3 and 7B).
Regarding claim 12 and 13, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to couple an overlay film comprising a printed image or a printed image made from one or more of a black ink, a white ink, a latex ink, or a semi-transparent ink on the first surface of the diffusion film when utilizing the tile system for a desired application that does not require an image on the first surface. 
Regarding claim 15, BARNES further discloses the first diffusion film is coupled to the first light guide (evident), and the first light guide is coupled to the first solar panel (evident).
WHANG further teaches the first connector is positioned on an edge of the first tile and the second connector is positioned on a second edge of the second tile (evident).
The motivation to combine is same as in claim 14 above. 
Furthermore, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the combination of BARNES in view of WHANG as presented above further teaches a second tile having the second diffusion film coupled to the second light guide and the second light guide coupled to the second solar panel. 
Regarding claim 16, BARNES further discloses the first diffusion film and the second diffusion film are at least partially transparent (evident) and each comprise a light-turning surface (FIG. 3).
Regarding the product-by-process limitation imprinted, absent any structural result of the process, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to imprint the turning surface in accordance to a preferred application of the assembly.
Regarding claim 18, BARNES further teaches the first light guide of the first tile and the second light guide of the second tile each have an identical index of refraction.
The motivation to combine is same as in claim 14 above. 
Regarding claim 19, WHANG further teaches the first connector and the second connector optically couple the first light guide of the first tile to the second light guide of the second tile, such that light of the first light tile is transmitted through the first light guide and into the second tile via the first connector and the second connector.
The motivation to combine is same as in claim 14 above. 
Claim(s) 5, 11, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARNES in view of WHANG, as applied to claims 1 and 14 above, and further in view of NIBERT (US 9521713).
Regarding claims 5 and 17, BARNES further discloses a voltage sensor (inherently required of a photosensor 1620 FIG. 16).
BARNER does not explicitly discuss the voltage sensor measures voltage output from the solar panel, and a processor configured to determine an exterior lighting condition based on the voltage output measured by the voltage sensor and communicate the exterior lighting condition to a second processor of the second tile via the connector.
NIBERT teaches an interconnected tile system (FIG.s 1-14) including a first tile comprises teaches a sensor that measures from the first panel (col. 8 line 56-68); and a first processor (required) configured to: determine an exterior lighting condition of the first tile based on the voltage output measured by the voltage sensor; and is capable of communicating the exterior lighting condition of the first tile to a second processor of the second tile via a first connector (see 5 FIG. 3) coupling the first tile to the second tile.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an electrical connector, such as taught by NIBERT, with the interconnected system of BARNES in view of WHANG, such that the external light information can be communicated between different tiles, in order to improve the operational modularity of the assembly. 
Regarding claims 11 and 20, BARNES further discloses a battery (1640 FIG. 16). 
BARNES in view of WAHNG does not explicitly show the first connector and the second connector are further configured to transfer electrical energy between the first battery of the first tile and a second battery of the second tile.
NIBER further discloses the connector is capable of being further configured to transfer electrical energy between the battery and a second battery of the second tile when the tile is coupled to the second tile via the connector (operationally required).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an electrical connector, such as taught by NIBERT, with the interconnected system of BARNES in view of WHANG, such that electrical energy can be transferred between batteries of the different tiles, in order to improve the operational modularity of the assembly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHEN (US 8227072), CHANG (US 10203443), THOMPSON (US 2015/0267907).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875